Exhibit 10.10.1

NSTAR

TRUSTEES’ DEFERRED PLAN

(Effective January 1, 2008)

INTRODUCTION

The purpose of the NSTAR Trustees’ Deferred Plan (the “Plan”) is to provide an
arrangement whereby Outside Trustees may (i) elect to defer receipt of
designated percentages or amounts of their retainers and fees, and (ii) receive
additional deferred amounts from the Company. This Plan consists of two parts:
the NSTAR 409A Trustees’ Deferred Plan (the “409A Plan”) and the NSTAR Trustees’
Deferred Plan as Restated Effective August 25, 1999, and as in effect on
October 3, 2004 (the “Grandfathered Plan”). This restatement of the Plan is
effective as of January 1, 2008 (the “Effective Date”).

The 409A Plan is intended to comply with the requirements of Code section 409A
and guidance issued thereunder and shall be interpreted and administered in a
manner consistent with such requirements. For the avoidance of doubt, the terms
of the 409A Plan shall apply to amounts deferred on or after January 1, 2005 and
amounts deferred but not vested as of December 31, 2004 under the Grandfathered
Plan. The terms of the 409A Plan are set forth at Part A.

All amounts deferred and vested prior to January 1, 2005, shall be grandfathered
for purposes of Code section 409A and shall be governed by the NSTAR Trustees’
Deferred Plan as it was in effect on October 3, 2004. The Grandfathered Plan is
frozen as of December 31, 2004. No deferrals of retainers or other fees (whether
payable in cash or Shares) thereafter paid or payable to a Participant shall be
made after December 31, 2004 under the Grandfathered Plan, and no individual not
a Participant as of December 31, 2004 shall thereafter become a Participant in
the Grandfathered Plan. The Grandfathered Plan has not been amended or modified
in any way after October 3, 2004, and a copy of the Grandfathered Plan as it was
in effect on October 3, 2004 is attached at Part B.



--------------------------------------------------------------------------------

PART A

NSTAR 409A TRUSTEES’ DEFERRED PLAN

 

-2-



--------------------------------------------------------------------------------

NSTAR 409A Trustees’ Deferred Plan

 

1. Definitions

(a) “Board of Trustees” means the board of trustees of the Company.

(b) “Change of Control” has the meaning set forth in Appendix A.

(c) “Code” means the Internal Revenue Code of 1986 as amended from time to time.

(d) “Company” means NSTAR.

(e) “Company Credit Account” means the Company credit account described in
Section 6.

(f) “Deferral Account” means the deferral account described in Section 5.

(g) “Grandfathered Plan” means the NSTAR Trustees’ Deferred Plan as Restated
Effective August 25, 1999, and as in effect on October 3, 2004.

(h) “Outside Trustee” means a member of the Board of Trustees who is not an
employee of the Company or any of its affiliates.

(i) “Participant” means an Outside Trustee who participates in the 409A Plan.

(j) “Plan” means the Grandfathered Plan and the 409A Plan.

(k) “409A Plan” means the NSTAR 409A Trustees’ Deferred Plan as set forth as
Part A herein and as from time to time amended.

(l) “Plan Administrator” means the Board of Trustees or other person or persons
authorized to administer the 409A Plan in accordance with Section 9.

(m) “Separation from Service” means the cessation of a Participant’s service as
a member of the Board of Trustees which constitutes a separation from service
with the Company and its affiliates in accordance with subsection (a)(2)(A)(i)
of section 409A of the Code and the Regulations thereunder.

 

-3-



--------------------------------------------------------------------------------

(n) “Shares” means common shares of the Company.

 

2. Eligibility

Each Outside Trustee shall be eligible to participate in the 409A Plan.
Notwithstanding the foregoing, an Outside Trustee shall not become a Participant
in the 409A Plan until he or she completes such forms as the Plan Administrator
may require.

 

3. Elective Deferrals

A Participant may elect to defer all or any portion of his or her cash retainers
or other cash fees otherwise payable by the Company in a calendar year, subject
to such minimum deferral amounts as the Plan Administrator may prescribe prior
to the start of such calendar year.

 

4. Deferral Elections

(a) Initial Election. A Participant’s election of deferral under Section 3 shall
be in the form prescribed by the Plan Administrator and shall be subject to such
terms and conditions as the Plan Administrator may prescribe. A Participant may
elect to defer compensation for services performed during a taxable year (the
“service year”) only if the election of deferral is filed not later than the
close of the taxable year preceding the service year. Each election shall
specify the percentage or amount of the Participant’s cash retainers or other
cash fees to be credited to his or her Deferral Account instead of being paid
currently to the Participant. Each election shall be irrevocable for the
calendar year or years to which it applies. Notwithstanding the foregoing, an
Outside Trustee who becomes eligible to participate in the Plan during the
calendar year may make an election of deferral for the balance of such calendar
year (with respect to amounts paid to the Participant for services to be
performed after his or her election of deferral) provided he or she makes such
election within 30 days of the date he or she becomes eligible to participate in
the Plan, in accordance with Code section 409A. A Participant’s deferral
election for the calendar year shall terminate if a Participant obtains a
payment due to unforeseeable emergency (in accordance with Section 8).

 

-4-



--------------------------------------------------------------------------------

(b) Election As To Form of Distribution. A Participant’s initial election of
deferral described in paragraph (a) above shall specify the form of payment for
the distribution in respect of such deferral and all subsequent deferrals, which
the Participant shall select from among the lump sum and installment options
prescribed by the Plan Administrator. A Participant may subsequently change his
or her election as to the form of distribution in accordance with rules and
procedures established by the Plan Administrator; provided, however, that
(i) such election change shall not take effect until 12 months after the date on
which the election change is made and (ii) payment will be deferred for a period
of not less than five years from the date on which such payment would otherwise
have been made, in accordance with Treas. Reg. §1.409A-2(b)(1).

(c) Transition Rule for 2007. Notwithstanding any provision herein to the
contrary, the Plan Administrator may establish special rules and procedures to
permit Participants with an Account under the Plan (as in effect prior to
January 1, 2008) and whose distribution date or dates with respect to such
Account would fall after December 31, 2007 to elect, in a manner consistent with
transition guidance under Section 409A, a new form and time of distribution
(commencing not earlier than 2008), subject to such limitations and restrictions
as the Plan Administrator may impose. This Section 4(c) shall be effective as of
January 1, 2007.

(d) Transition Rule for 2008. Notwithstanding any provision herein to the
contrary, the Plan Administrator may establish special rules and procedures to
permit Participants with an Account under the Plan and whose distribution date
or dates with respect to such Account would fall after December 31, 2008 to
elect, in a manner consistent with transition guidance under Section 409A, a new
form and time of distribution (commencing not earlier than 2009), subject to
such limitations and restrictions as the Plan Administrator may impose.

 

-5-



--------------------------------------------------------------------------------

5. Deferral Account

The Plan Administrator shall maintain a Deferral Account on behalf of each
Participant as follows:

(a) Deferrals. The Plan Administrator shall credit to a Participant’s Deferral
Account the amounts of cash retainers or other cash fees, as applicable, which
the Participant has elected to defer under the 409A Plan. In each case credits
shall be made as of the dates the cash retainers or other cash fees would have
been payable if not deferred.

(b) Investment Measurements. From time to time the Company will establish
investment measurements to be used to adjust the balance of each Participant’s
Deferral Account. Such investment measurements may be changed from time to time
by the Company. The Plan Administrator may establish rules and procedures to
permit Participants to select notional investments for their respective Deferral
Accounts from among available investment measurements. From time to time, as
determined by the Plan Administrator, each Participant’s Deferral Account will
be adjusted to reflect such investment measurements.

 

6. Company Credit Account

The Plan Administrator shall maintain a Company Credit Account on the books and
records of the Company for each Participant as follows:

(a) Company Credits. As of each April 1 and October 1, provided the Participant
is an Outside Trustee on such date, the Plan Administrator will credit to the
Participant’s Company Credit Account the amount of the Participant’s retainer or
other fees as of such date that is paid to the Participant in Shares.

 

-6-



--------------------------------------------------------------------------------

(b) Investment Measurement. The sole investment measurement for determining the
value of the Participant’s Company Credit Account shall be the value of Shares
which could be purchased (or which are purchased) with Company credits as soon
as possible following the date of such credits. Any dividends on such Shares
will be reinvested or deemed reinvested in such Shares. In such manner and at
such time as the Plan Administrator shall determine, each Participant’s Company
Credit Account will be adjusted to reflect such investment measurement. The
Company may, but shall not be required to, purchase Shares to satisfy its
obligation to Participants under this paragraph. If such purchase of Shares is
made, the Company may, in its discretion and subject to such limitations as it
may determine, permit a Participant to exercise voting rights with respect to
such Shares as are allocated to his or her Company Credit Account.

 

7. Commencement of Distributions; Payment Periods

(a) In-Service Distributions. At the time the Participant makes an election of
deferral under Section 3, and subject to the conditions of this Section, a
Participant may also elect to receive a single sum payment from his or her
Deferral Account of all or a specified portion of the amount attributable to
such deferral on a fixed date prior to the Participant’s Separation from Service
(hereinafter referred to as the “fixed date”). Such fixed date must be at least
five years after the date of such deferral. The rules and procedures for such
elections will be promulgated by the Plan Administrator. All elections under
this Section 7(a) require the consent of the Plan Administrator to become
effective. No portion of a Participant’s Company Credit Account may be paid
under this Section 7(a).

(b) Separation from Service. Upon the Participant’s Separation from Service, the
Participant shall be entitled to receive the balance in each of his or her
Deferral Accounts and his or her Company Credit Account. The Participant’s
Deferral Account shall be payable in the form specified by the Participant in
his or her election of deferral from among the options prescribed by the Plan

 

-7-



--------------------------------------------------------------------------------

Administrator and, if payment is made other than in an immediate lump sum, shall
be adjusted to reflect the investment measurements in such manner as the Plan
Administrator shall prescribe. The Participant’s Company Credit Account shall be
payable in a lump sum only, and shall be paid in Shares (plus cash for any
fractional shares). Payment of Deferral Accounts and Company Credit Accounts
shall be made or commence on the first day of the calendar quarter next
following the Participant’s Separation from Service, and in the case of
installments, shall be paid on the fixed dates specified by the Participant in
his or her election of deferral; provided, however, that if a Participant has
made a subsequent change to his or her elected form of payment pursuant to
Section 4(b) above, payment shall not commence until 5 years from the date on
which such payment would otherwise have been made, in accordance with Treas.
Reg. §1.409A-2(b)(1). For the avoidance of doubt, no Participant will be a
“specified employee” within the meaning of Code section 409A because Outside
Trustees are not officers of the Company, and no individual has the requisite
ownership in the Company to be a “key employee” within the meaning of Code
section 416.

(c) Death. If the Participant dies at any time prior to the payment or
commencement of payment of his or her Deferral Account or Company Credit Account
as described in Section 7(b), the Participant’s designated beneficiary or
beneficiaries shall be entitled to receive the balance in the Participant’s
Deferral Account and Company Credit Account as of the date of death. Payments
shall be made in a lump sum as soon as reasonably practicable after the
Participant’s death but in all events by the earlier of (i) 90 days after the
Participant’s death or (ii) March 15 of the calendar year immediately following
the calendar year in which the Participant’s death occurs. A Participant’s
Company Credit Account shall be paid in Shares (plus cash for any fractional
shares). If the Participant dies after payment of his or her Deferral Account
has commenced to be paid in installments but prior to the exhaustion of such
Account,

 

-8-



--------------------------------------------------------------------------------

payment of the remaining balance of such Account (adjusted as provided in
Section 7(b)) shall continue to the Participant’s designated beneficiary or
beneficiaries over the installment period selected by the Participant.
Designation of a beneficiary or beneficiaries for purposes of the 409A Plan
shall be made on a form and in a manner prescribed or approved by the Plan
Administrator. If no beneficiary has been designated or the designated
beneficiary does not survive the Participant, payment due under this Section
will be made to the Participant’s estate.

 

8. Unforeseeable Emergency

Upon the occurrence of an unforeseeable emergency with respect to a Participant,
that portion of the Participant’s Deferral Account, if any, which the Plan
Administrator, based on the relevant facts and circumstances, determines to be
reasonably necessary to satisfy the emergency need will be eligible for
distribution. In determining the amount reasonably necessary to satisfy the
emergency need, the Plan Administrator may take into account any amounts
necessary to pay taxes or penalties reasonably anticipated to result from the
distribution. No distribution on account of unforeseeable emergency will be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), or by cessation of deferrals under the 409A Plan. An
unforeseeable emergency shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or the Participant’s
dependent (as defined in Code section 152 without regard to section 152(b)(1),
(b)(2) or (d)(1)(B)), loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Any such distribution shall
reduce the balance in the Participant’s Deferral Account available for
distribution in accordance with Section 7. No portion of a Participant’s Company
Credit Account may be paid under this Section 8.

 

-9-



--------------------------------------------------------------------------------

9. Administration of the 409A Plan

For purposes of prescribing the forms and conditions for deferral elections
under Section 4, in-service distributions under Section 7(a) and distributions
under 7(b) (or other forms required to administer the 409A Plan), and for
purposes of Sections 5 and 6, the functions of the Plan Administrator shall be
performed by the Senior Vice President, Treasurer and Chief Financial Officer of
the Company in his or her sole discretion, or by his or her delegates. All other
administrative and interpretative functions under the 409A Plan shall be vested
in the sole discretion of the Board of Trustees. A decision by the Plan
Administrator or the Board of Trustees shall be final, conclusive and binding on
all Participants and any person claiming under or through any Participant. The
Plan Administrator and the Board of Trustees shall each exercise its functions
hereunder in such manner as it deems appropriate. Neither the Plan Administrator
nor the Board of Trustees shall have any responsibility to exercise its
discretion in a uniform manner among similarly situated Participants, and no
decision with respect to any Participant shall give any other Participant the
right to have the same decision applied to him or her. The Plan Administrator
and the Board of Trustees shall each have all powers necessary or appropriate to
discharge its duties and responsibilities under the 409A Plan.

The Company agrees to indemnify and to defend to the fullest possible extent
permitted by law any person carrying out functions of the Plan Administrator
(including any person who formerly carried out such functions) against all
liabilities, damages, costs, and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission in connection with the 409A Plan.

 

-10-



--------------------------------------------------------------------------------

10. Nature of Claim for Payments

Except as herein provided, the Company shall not be required to set aside or
segregate any assets of any kind to meet any of its obligations hereunder, and
all obligations of the Company shall be reflected by book entries only. The
Participant shall have no rights on account of this 409A Plan in or to any
specific assets of the Company. Any rights that the Participant may have on
account of this 409A Plan shall be those of a general, unsecured creditor of the
Company. However, the Company may establish a trust or trusts of which the
Company is treated as the owner under Subpart E of Subchapter J, Chapter 1 of
the Code (a “grantor trust”), and may from time to time deposit funds (which
funds shall be in the form of Shares with respect to a Participant’s Company
Credit Account) in such grantor trust or trusts to facilitate payment of the
benefits provided under the 409A Plan. In the event the Company establishes such
a grantor trust or trusts with respect to the 409A Plan and, at the time of a
Change of Control, any such trust (i) has not been terminated or revoked and
(ii) is not “fully funded” (as determined in its sole discretion by a majority
of the individuals who were members of the Board of Trustees immediately prior
to a Change of Control), the Company shall within ten days of such Change of
Control deposit in such grantor trust or trusts assets sufficient to cause the
trust or trusts to be “fully funded” as of the date of the deposit (as
determined in its sole discretion by a majority of the individuals who were
members of the Board of Trustees immediately prior to a Change of Control).

 

11. Rights Are Non-Assignable

Neither the Participant nor any beneficiary nor any other person shall have any
right to assign or otherwise alienate the right to receive payments hereunder,
in whole or in part, which payments are expressly agreed to be non-assignable
and non-transferable, whether voluntarily or involuntarily.

 

-11-



--------------------------------------------------------------------------------

12. Taxes

If at any time this Plan is found to fail to meet the requirements of Code
section 409A and the Regulations thereunder, the Company may distribute the
amount required to be included in the Participant’s income as a result of such
failure. Any amount distributed under this Section 12 will be charged against
amounts owed to the Participant and offset against future payments. For the
avoidance of doubt, the Participant will have no discretion, and will have no
direct or indirect election, as to whether a payment will be accelerated under
this Section 12.

 

13. Amendment

The Board of Trustees may at any time and from time to time amend the 409A Plan
in any manner; provided that no such amendment shall reduce the amounts
previously credited to the Deferral Account or Company Credit Account of any
Participant or his or her beneficiary without his or her prior written consent;
and provided, further, that no amendment following a Change of Control shall
eliminate or reduce the Company’s obligation to deposit assets in the grantor
trust or trusts as described in Section 10. Furthermore, following a Change of
Control, this Section 13 may not be amended.

 

14. Termination

The 409A Plan shall continue in effect until terminated by action of the Board
of Trustees; provided, that the 409A Plan shall only be terminated to the
extent, and in the manner, permitted by Code section 409A. Upon termination of
the 409A Plan, no deferral of retainers or other fees thereafter paid or payable
to a Participant shall be made, no additional Company Credits shall be made to
the Participant’s Company Credit Account, and no individual not a Participant as
of the date of termination shall become a Participant thereafter. If, at the
time of termination, there is any Participant or beneficiary of a Participant
who is or will be entitled to a payment hereunder, the Plan Administrator shall
pay to such Participants or beneficiaries the balance in the Participants’
Deferral Accounts and Company Credit Account in a manner that complies with Code
section 409A.

 

-12-



--------------------------------------------------------------------------------

Appendix A to

NSTAR 409A Trustees’ Deferred Plan

“Change of Control”

For the purposes of this 409A Plan, a “Change of Control” shall mean:

a. The acquisition by any Person (or more than one Person acting as a group) of
ultimate beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of (i) more than 50% of the then outstanding common
shares (or shares of common stock) of the Parent (the “Outstanding Parent Common
Shares”) or (ii) 30% or more of the combined voting power of the then
outstanding voting securities of the Parent entitled to vote generally in the
election of trustees (or directors) (the “Outstanding Parent Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Parent, (ii) any acquisition by the Parent or an
affiliate of the Parent, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Parent, the Company or affiliate
of the Parent or (iv) any acquisition by any Person pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Appendix A; or

b. Individuals who, as of the date hereof, constitute the Board of Trustees of
the Parent (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such board; provided, however, that any individual becoming a
trustee (or director) subsequent to the date hereof whose election, or
nomination for election by the Parent’s shareholders, was approved by a vote of
at least a majority of the trustees (or directors) then comprising the Incumbent
Board shall be considered as though such individual were

 

-13-



--------------------------------------------------------------------------------

a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of trustees
(or directors) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than such board; or

c. Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Parent (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Parent Common Shares and
Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination 50% or more of, respectively, the then outstanding common
shares (or shares of common stock) and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees (or directors), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Common Shares and Outstanding Parent
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Parent or the Company or such entity resulting from such
Business Combination) ultimately beneficially owns, directly or indirectly, more
than 50% of, respectively, the then outstanding common shares or shares of
common stock of the entity resulting from such Business Combination or 30% or
more of the combined voting power of the then outstanding voting securities of
such entity except to the extent that such ownership

 

-14-



--------------------------------------------------------------------------------

existed prior to the Business Combination and (iii) at least a majority of the
members of the board of trustees (or board of directors) of the entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Trustees of the Parent, providing for such Business Combination; or

d. Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

For purposes of this Appendix A, the term “Parent” shall mean NSTAR, or, if any
entity shall own directly or indirectly through one or more subsidiaries, more
than 50% of the outstanding common shares of NSTAR, such entity, and (ii) the
term “Person” shall mean any individual, corporation, partnership, company,
limited liability company, trust or other entity, which term shall include a
“group” within the meaning of Section 13(d) of the Securities Act of 1934, as
amended.

 

-15-



--------------------------------------------------------------------------------

PART B

NSTAR TRUSTEES’ DEFERRED PLAN

AS IN EFFECT ON OCTOBER 3, 2004

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan, which consists of the 409A
Plan and the Grandfathered Plan, to be executed by its officer hereunto duly
authorized this 24th day of December, 2008.

 

NSTAR By:    /s/ THOMAS J. MAY  